92 F.3d 1181
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Charles Edward Lee ROGERS, Debtor.Walter M. ROGERS, Jr.;  Ronald A. Rogers;  Rogers Brothers,Incorporated, Plaintiffs-Appellees,v.Charles Edward Lee ROGERS, Defendant-Appellant.
No. 95-2786.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1996.Decided July 23, 1996.

Charles Edward Lee Rogers, Appellant Pro Se.
Donald Francis King, ODIN, FELDMAN & PITTLEMAN, P.C., Fairfax, Virginia, for Appellees.
Before HALL, HAMILTON and WILLIAMS, Circuit Judges.

PER CURIAM

1
Appellant, a debtor under Chapter 13 of the Bankruptcy Code, appeals from the district court's order affirming the bankruptcy court's decision to deny confirmation of Appellant's proposed Chapter 13 plan because it was not proposed in good faith.  See 11 U.S.C.A. § 1325(a)(3) (West 1993).  We have reviewed the record and the district court's opinion affirming the decision of the bankruptcy court and find no reversible error.  Accordingly, we affirm.   See Neufeld v. Freeman, 794 F.2d 149, 152 (4th Cir.1986);   Deans v. O'Donnell, 692 F.2d 968, 972 (4th Cir.1982).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED